Case 2:19-cr-04328-KHV Document1 Filed 11/15/19 Page 1of1

AO 91 (Rev. 01/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
District of New Mexico

 

United States of America )
Vv. )
) Case No: |Q UASUOR(
Francisco DELCID
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On or about
the date of November 12, 2019 in the county of Dona Ana in the State and District of New Mexico,
the defendant violated 8 U.S.C. §1326(a)(1).(2)(Re-Entry After Deport), an offense described as follows:

 

an alien, who had been previously arrested and deported from the United States and who had not received the consent of
the appropriate authority of the United States to reapply for admission into the United States, was found in the United
States, being willfully in the United States unlawfully

This criminal complaint is based on these facts:
On November 12, 2019, a United States Border Patrol Agent encountered the Defendant in Dona Ana County, New
Mexico. When questioned as to his citizenship the Defendant admitted to being a citizen of Honduras without
authorization to enter or remain in the United States. Record checks revealed that the Defendant had been previously
deported to Honduras via Atlanta, GA on or about July 16, 2019. There is no evidence that the Defendant received
permission from the appropriate Authority to reapply for admission into the United States.

(J Continued on the attached sheet.

ie

Cobhplaihertt's signature

Matthew Simpkins Agent
Printed name and title

Sworn to before me and signed in my presence.

Date: November 15, 2019 Oe ae ee

Judge's signature

City and state: Las Cruces, N.M. S SV

Printed name and title
